Citation Nr: 0620371	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from October 1974 to February 
1984.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 RO decision.  In August 2005, the 
veteran testified before the Board. 


FINDINGS OF FACT

The veteran's depression clearly and unmistakably existed at 
the time of his entry into service and did not permanently 
increase in severity during service.


CONCLUSION OF LAW

Depression existed prior to service and was not aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 
1132, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2002; a rating 
decision in May 2002; a statement of the case in December 
2003; and supplemental statements of the case in May 2004 and 
July 2004.  These documents discussed specific evidence, 
particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO prior to receipt of 
the required notice.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed.Cir. 2006).  Thus, VA has satisfied its duty to 
notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The veteran seeks service connection for depression, 
contending that psychogenic episodes in service were brought 
on by severe depression.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be presumed for 
certain chronic diseases, including psychoses, manifested to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 et. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  The presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  "[T]he 
Government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness . . ."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 
VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 
25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
However, aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

In this case, the report of examination upon entry into 
service is not in the claims file.  Therefore, there is no 
evidence that depression existed either before or at the time 
he entered into service.  The veteran is therefore entitled 
to the presumption of soundness at entry into active service.  

However, the Board must consider if the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The evidence indicates that the veteran's depression had its 
root in childhood trauma.  A November 2002 VA examination 
report noted diagnostic impressions of dysthymic disorder, 
post-traumatic stress disorder (PTSD), and history of 
psychogenic amnesia.  The examiner opined that the PTSD and 
dysthymic disorder were likely due to the veteran's traumatic 
childhood.  The record also contains multiple records and 
examination reports which detail the veteran's abuse during 
childhood.  For example, a September 1983 service 
hospitalization record noted traumatic childhood and physical 
and emotional abuse in a foster home.  Additionally, clinical 
records, including an October 1997 VA examination report, 
recount the veteran's history of being placed in foster care 
where he was abused by his foster father from the ages of 6 
to 13.  Even an August 2004 non-VA neuropsychological 
evaluation identified "a rather extensive psychiatric 
history with a dysfunctional childhood" and noted physical 
abuse and foster home care during his childhood as well as 
"a lot of emotional trauma during that time."  All of this 
evidence is consistent with the veteran's own August 2005 
testimony that prior to service "there was a psychological 
problem maybe not a psychiatric [problem] . . . that they 
treated with therapy and things like that as opposed to 
medication."    

In sum, the Board finds that the presumption of soundness in 
this case has been rebutted by clear and unmistakable 
evidence that the veteran's depression existed prior to 
service.  See 38 U.S.C.A. § 1111; Wagner, supra; VAOPGCPREC 
3-2003.  As the evidence shows that the veteran's depression 
was rooted in his childhood, which was prior to service, the 
Board finds that the condition pre-existed service.  

The next step of the inquiry is to determine whether the 
veteran's pre-existing disability was aggravated in service.  
A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  VAOPGCPREC 3-2003 (July 16, 2003).

The veteran's service medical records indicate that he was 
seen in the mental health clinic for depression headaches on 
two different occasions in June 1976.  He was seen again for 
depression headaches in July 1976, at which time he reported 
feeling depressed for the last six or seven months.  The 
service medical records also show that the veteran attended 
weekly group therapy sessions.  An October 1977 record noted 
that the veteran had attended therapy sessions for 15 months, 
he had demonstrated marked progress through his treatment, 
and termination of these sessions was appropriate and there 
were no psychiatric restrictions or limitations.  There are 
no other service medical records relating to treatment for or 
complaints of depression in the remainder of the veteran's 
service medical records.  

There are, however, records showing treatment for other 
psychiatric conditions.  For example, the veteran was 
treated/hospitalized for psychogenic amnesia (not depression) 
in March 1982, September 1983, and February 1984.  The 
examination at service discharge in October 1983 noted an 
abnormal psychiatric evaluation and on the Report of Medical 
History, the veteran indicated he had depression or excessive 
worry.  The veteran was discharged from service due to acute 
recurrent psychogenic amnesia and resolving moderate social 
and industrial impairment, which a January 1984 Physical 
Evaluation Board concluded was incurred in or aggravated by 
the veteran's active service, along with obsessive compulsive 
disorder.  (The RO previously denied service connection for 
psychogenic amnesia with obsessive compulsive disorder in an 
unappealed August 1998 decision.)  But the veteran's claim 
involves depression, not those psychiatric conditions.  
Indeed, a September 1983 psychiatric report from service 
noted the veteran's presentation of depressive features, but 
stated that there was now "a paucity of depressive 
symptomatology."

There is no evidence in any of the veteran's service medical 
records that any pre-service depression was aggravated during 
active service.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Davis 
v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  A "lasting 
worsening of the condition" is required.  Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).  While the service medical records 
document some reports of depression, there is clear and 
unmistakable evidence that the condition was not aggravated 
in service.  Specifically, on treatment in service, the 
veteran showed marked progress, and there was a paucity of 
depressive symptoms in 1983, that is, several years after the 
psychotherapy for depression.  This evidence clearly and 
unmistakably shows that any pre-service depression was not 
aggravated in service.  The veteran was treated and 
discharged from service for several conditions, but not for 
depression.  Thus, the evidence clearly and unmistakably 
shows that there was no permanent aggravation in service of 
any pre-existing disorder.

The Board finds that any post-service depression is not 
related to any incident from the veteran's service.  As 
discussed above, the veteran's dysthymic disorder has been 
linked to his childhood trauma and not his service.  

Additionally, the veteran testified at his August 2005 
hearing that he did not seek treatment for his condition 
until October 1997, which is 13 years after service.  Also, 
the veteran was hospitalized for amnesia in 1989.  The Board 
notes that that condition has previously been considered by 
the RO and denied in August 1998.   

To the extent that the veteran has asserted that his 
depression is related to service, as a lay person, he has no 
competence to give a medical opinion or diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In sum, the Board concludes that the veteran's depression 
clearly and unmistakably existed prior to service and was not 
aggravated by service.


 ORDER

Service connection for depression is denied.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


